—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Robinson, J.), rendered May 21, 1996, convicting him of murder in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
We agree with the Supreme Court that the inculpatory state*361ments made by the defendant to the police while he was in the hospital were admissible at trial. The statements were not the product of custodial interrogation, but were elicited in the course of the police department’s investigation (see, People v Phinney, 22 NY2d 288; People v Stackhouse, 160 AD2d 822).
The sentence imposed was not harsh or excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Sullivan, Krausman and Florio, JJ., concur.